721 N.W.2d 168 (2006)
Karen A. LEONARD, Plaintiff-Appellee,
v.
BOARD OF GOVERNORS OF WAYNE STATE UNIVERSITY, Defendant-Appellant.
Docket No. 130415. COA No. 264061.
Supreme Court of Michigan.
September 20, 2006.
On order of the Court, the application for leave to appeal the December 16, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted.
MARILYN J. KELLY, J., would deny leave to appeal.